           Case 2:21-cv-00571-JCC-JRC Document 19 Filed 08/20/21 Page 1 of 2




 1                                                                           Hon. John C. Coughenour
                                                                              Hon. J. Richard Creatura
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   DONNITTA SINCLAIR, Mother of Deceased
     HORACE LORENZO ANDERSON, JR.,
10   individually,                                       No. 2:21-cv-00571-JCC-JRC

11                                 Plaintiff,

12                 vs.                                   DEFENDANT CITY OF SEATTLE’S
                                                         RESPONSE TO THE NATIONAL POLICE
13   CITY OF SEATTLE, a municipality,                    ASSOCIATION’S MOTION FOR LEAVE
                                                         TO PARTICIPATE AS AMICUS CURIAE
14                                 Defendant.
                                                         NOTE ON MOTION CALENDAR:
15                                                       September 10, 2021

16

17          On August 17, 2021, the National Police Association (NPA) filed a Notice of

18   Motion and Motion for Leave to Participate as Amicus Curiae. NPA seeks leave to file

19   legal memoranda regarding Defendant’s pending motion to dismiss and any future

20   summary judgment motions. Dkt. 16 at 2. NPA “expects to present positions in support of

21   plaintiff.” Id. The City hereby submits its response to NPA’s motion.

22          This Court has broad discretion to either grant or reject the participation of amicus

23   curiae. Gerritsen v. de la Madrid Hurtado, 819, F.2d 1511, 1514 n.3 (9th Cir. 1987).

      DEFENDANT CITY OF SEATTLE’S RESPONSE TO THE NATIONAL                           Peter S. Holmes
                                                                                     Seattle City Attorney
      POLICE ASSOCIATION’S MOTION FOR LEAVE TO PARTICIPATE                           701 5th Avenue, Suite 2050
      AS AMICUS CURIAE - 1 (21-cv-00571-JCC-JRC)                                     Seattle, WA 98104-7097
                                                                                     (206) 684-8200
             Case 2:21-cv-00571-JCC-JRC Document 19 Filed 08/20/21 Page 2 of 2




 1   “District courts may consider amicus briefs from non-parties concerning legal issues that

 2   have potential ramifications beyond the parties directly involved or if the amicus has

 3   unique information or perspective that can help the court beyond the help that the lawyers

 4   for the parties are able to provide.” Macareno v. Thomas, 378 F. Supp. 3d 933, 940 (W.D.

 5   Wash. 2019) (quoting NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d

 6   1061, 1067 (N.D. Cal. 2005) (citations and internal quotation marks omitted).

 7           The City of Seattle takes no position as to whether the participation of NPA would

 8   assist the Court in this manner. However, if this Court determines that NPA’s participation

 9   would be helpful and grants it leave to file an opposition to the City’s Motion to Dismiss,

10   then the City would request that the Court grant the City an opportunity to respond. In

11   addition, undersigned counsel has a long-planned period of unavailability from August 23

12   to 27, 2021, and requests that the City’s reply to NPA be due no earlier than September 3,

13   2021.

14           DATED this 20th day of August, 2021.

15                                        PETER S. HOLMES
                                          Seattle City Attorney
16
                                   By:    /s/Kerala Cowart
17                                          Kerala Cowart, WSBA#53649
                                            Assistant City Attorney
18                                        Seattle City Attorney’s Office
                                          701 Fifth Avenue, Suite 2050
19                                        Seattle, WA 98104
                                          Tel #: (206) 733-9001
20                                        Fax #: (206) 684-8284
                                          E-mail: kerala.cowart@seattle.gov
21
                                          Attorney for Defendant City of Seattle
22

23

      DEFENDANT CITY OF SEATTLE’S RESPONSE TO THE NATIONAL                           Peter S. Holmes
                                                                                     Seattle City Attorney
      POLICE ASSOCIATION’S MOTION FOR LEAVE TO PARTICIPATE                           701 5th Avenue, Suite 2050
      AS AMICUS CURIAE - 2 (21-cv-00571-JCC-JRC)                                     Seattle, WA 98104-7097
                                                                                     (206) 684-8200
